DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7 and 21-33 are pending in this application.

Claim Objections 
The examiner continues to object to claim 1 for using parentheses in the claim.  Parenthesis can be used in a claim for reference numerals, but here they are adding almost descriptive terms, so it is not clear if words inside the parenthesis are actually claimed or not.   
The examiner is also objecting to the newly added claims 21 and 28 for using parentheses in the claim.  Parenthesis can be used in a claim for reference numerals, but here they are adding almost descriptive terms, so it is not clear if words inside the parenthesis are actually claimed or not.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First the examiner will address the 11/4/22 interview, where the 35 U.S.C. § 101 issues and rejections were discussed in detail.  Then the examiner will address the amended language and the newly added claims (following the interview) and why the 35 U.S.C. § 101 rejections will be maintained.  Lastly, the examiner will provide the underlying 35 U.S.C. § 101 analysis.
In the 11/4/22 examiner interview, the examiner gave the reasons behind the 35 U.S.C. § 101 rejections and suggested that 35 U.S.C. § 101 rejections can often be overcome by incorporating technical elements that are not deemed “generic computer” (or its components), possibly, such elements may include a beacon for location detection device AND blockchain technical – specifically, the examiner stated “there was also a brief discussion regarding ideas of amending all independent claims – such as, adding (1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems], which could potentially change the scope of the claim, and (2) the blockchain technical elements (as illustrated in Figure 6) [emphasis examiner’s],” see Examiner interview 11/4/22.  The examiner also stated that, the examiner will review the attorney’s official response and “respond accordingly in view of the discussion made during the interview”. 
In the applicant’s response, for independent claim 1, the applicant essentially added the phrase “determine a risk factor associated based on a certainty of at least one of the first location and the second location”.   This is not sufficient to overcome the  35 U.S.C. § 101 rejections because this only describes/elaborates an existing procedural step.  There is nothing technical about it; and it is not what the examiner suggested in the interview.
For new independent claim 21, the applicant essentially added the phrase (to the prior version of independent claim 1): “creating a cryptographic ledger record of the transaction on one or both of the user devices based on a short-range signal from at least one of the first mobile user device or the second mobile user device determine a risk factor associated based on a certainty of at least one of the first location and the second location”.   This is not sufficient to overcome the  35 U.S.C. § 101 rejections because “cryptographic ledger record” is mentioned at very high level – as a way of record-keeping in the public ledger, and is part of a computer system that is being used as a tool to perform the abstract idea.  The examiner notes that the mobile device(s) used as location determination for risk analysis is an existing element (and will be addressed as part of the normal 35 U.S.C. § 101 analysis below).  In the interview, the examiner also made it very clear that adding two technical elements would be more helpful  – the examiner stated: “(1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems], which could potentially change the scope of the claim, and (2) the blockchain technical elements (as illustrated in Figure 6) [emphasis examiner’s]” see Examiner interview 11/4/22.  Here, the applicant only added one element (mentioning it at a high level).
For independent claim 28, the applicant essentially added the phrase (to the prior version of independent claim 1): “identifying a relative location of one or more of the first mobile user device and the second mobile user device, wherein the relative location is determined to be located in proximity to a special purpose wireless beacon.”  While this (mentioning “a special purpose wireless beacon”) seems to be in the right direction, the problem is that the “special purpose wireless beacon” is not positively recited as a claimed element.   Instead, the beacon is mentioned as part of an event that may or may not happen – “identifying a relative location of one or more of the first mobile user device and the second mobile user device, wherein the relative location is determine to be located in proximity to a special purpose wireless beacon”.   Here is what examiner stated in the interview, the applicant may wish to overcome the 35 U.S.C. § 101 rejections by “adding (1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems].”   This has not been the case.   Again, in the interview, the examiner also made it very clear that adding two technical elements would be more helpful  – the examiner stated: “(1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems], which could potentially change the scope of the claim, and (2) the blockchain technical elements (as illustrated in Figure 6) [emphasis examiner’s]” see Examiner interview 11/4/22.  Here, the applicant only added one element (mentioned as part of a procedural step).
Finally, regarding the underlying 35 U.S.C. § 101 analysis, claims 1-7 and 21-33 are directed to a system,  which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to the other two independent system claims 21 and 28.  Claim 1 recites the limitations of fund transfer based on users' location identifications, and sufficiency of information to be provided by the users.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving (from user mobile device) an indication of intention to deposit fund electronically at a location, receiving (from user mobile device) another indication of user's presence at a second location, determining whether “sufficient information” is available to securely deposit, depositing (from first wallet to second wallet), receiving (from user mobile device) yet another indication confirming presence of user device at the location, receiving (from user mobile device) another indication requesting to withdraw fund from the second wallet, determining whether “sufficient information” is available to securely withdraw, and transferring fund recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “payment network server”, “processor”, “communication circuitry”, “first mobile user device (sender device)”, “first database”, “second database”, “a second mobile user device (receiver device)”, “first external financial system gateway”, “second external financial system gateway”, and “memory”,  in claim 1; the “cryptographic ledger record” in claim 21; the additional technical element of “a special purpose wireless beacon” in claim 28, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Claims 21 and 28 are also abstract for similar reasons.  (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as the “payment network server” and “processor”; a communication device such as “communication circuitry”, “mobile user device”, “external financial system gateway”, and “a special purpose wireless beacon”; and storage unit such as “memory”, “database”, and “cryptographic ledger record”.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 21, and 28 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 21, and 28 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 21, and 28 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claim 25 discloses the potential use of additional element such as “a mobile beacon”, and is part of a computer system that is being used as a tool to perform the abstract idea.  The beacon is mentioned as a reference for a drop location (not positively claimed).  The other dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-7 and 21-33 are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments filed 11/22/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… claim 1 has have been amended… determining a risk factor associated based on a certainty of at least one of the first location and the second location,”
the examiner respectfully disagrees.  As stated above, this is not sufficient to overcome the 35 U.S.C. § 101 rejections because this only describes/elaborates a procedural step.

In response to applicant's argument that: 
“new independent claims 21 and 28 are sought to be added… claim 21 has been added, which recites creating a cryptographic ledger record,”
the examiner respectfully disagrees.   As stated above, this is not sufficient to overcome the  35 U.S.C. § 101 rejections because “cryptographic ledger record” is mentioned at a very high level – a way of record-keeping in the public ledger, and is part of a computer system that is being used as a tool to perform the abstract idea.  The examiner notes that the mobile device(s) used as location determination for risk analysis is an existing element (and addressed as part of the normal 35 U.S.C. § 101 analysis above).  Also, in the interview, the examiner made it very clear that adding two technical elements would be more helpful  – the examiner stated: “(1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems], which could potentially change the scope of the claim, and (2) the blockchain technical elements (as illustrated in Figure 6),” see Examiner interview 11/4/22. 

In response to applicant's argument that: 
“Claim 28 has been added, which recites identifying a relative location of one or more of the first mobile user device and the second mobile user device, wherein the relative location is determine to be located in proximity to a special purpose wireless beacon,”
the examiner respectfully disagrees.   As stated above, while this (mentioning “a special purpose wireless beacon”) seems to be in the right direction, the problem is that the “special purpose wireless beacon” is not positively recited as a claimed element.   Instead, the beacon is mentioned as part of an event that may or may not happen – “identifying a relative location of one or more of the first mobile user device and the second mobile user device, wherein the relative location is determine to be located in proximity to a special purpose wireless beacon”.   Here is what examiner stated in the interview, the applicant may wish to overcome the 35 U.S.C. § 101 rejections by “adding (1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems].”   This has not been the case.   Again, in the interview, the examiner also made it very clear that adding two technical elements would be more helpful  – the examiner stated: “(1) the technical element such as a “beacon” for location determination, providing that such beacon is specifically incorporated and used [positively recited] for the location determination in the progressive verification process AND not merely as part of the existing GPS or near field communication system [examiner notes that this idea is supported by the applicant’s drawing in Figure 3 which shows the three location determination as three separate steps/systems], which could potentially change the scope of the claim, and (2) the blockchain technical elements (as illustrated in Figure 6)” see Examiner interview 11/4/22.  Here, the applicant only added one element (mentioned as part of a procedural step).

In response to applicant's argument that: 
“it must be considered whether there are specific limitations or elements recited in the claim "that are not well-understood, routine, conventional activity in the field,”
the examiner respectfully disagrees.   As explained in detail above in the 35 U.S.C. § 101 rejection, the technical components recited in the claims – e.g., “payment network server”, “processor”, “communication circuitry”, “first mobile user device (sender device)”, “first database”, “second database”, “a second mobile user device (receiver device)”, “first external financial system gateway”, “second external financial system gateway”, and “memory” – have been determined by the examiner to be “generic computer” used in to perform the abstract idea without being integrated into a practical application.  The examiner has not argued that anything is well-understood, routine, and/or conventional.

In response to applicant's argument that: 
“paragraph [0070] of the as-filed application, including embodiments directed to progressive location determination in progressive trust building. The payment network system, including the user devices, intermediary devices, and payment network server, for example, may then seek other sources of information, such as an onboard GPS receiver and navigation capability. The system may consider different sources of location to be in different tiers of reliability for security purposes, e.g., with descending prefer for GPS, beacon, WiFi with known geolocation, WiFi without known geolocation, near-field communication (NFC) in the area, marker (such as a QR code) with a known geolocation, and a marker without a known geolocation… paragraph [0079]. The specification further describes the utilization of a cryptographic ledger record (e.g., FIG. 6; see also claim 21) and/or a special purpose wireless beacon, be it an optical, audio, or radio beacon, for example, to mark a mobile location (e.g., paragraph [0055], see also claim 28) to identify a relative location and ascertain transaction risk,”
the examiner respectfully disagrees.   First, there are many elements in the recited specification paragraphs that are not necessary found in the claims.   Putting aside the assertion that the specification language actually solves the technological problems for the moment, there looms a larger problem of claim language deficiency.  Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims.   The examiner also notes that this principle is mandated by the public policy requiring claim boundaries and scopes to be clear.  More specifically, the claimed invention’s boundaries and scopes must be clearly defined within the claims.  This is because, while the claim elements are required to be disclosed in the specification, the disclosed elements in the specification are not necessary claimed in the claims.  
Second, the examiner is not disputing the premise that computers and data gathering devices will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers.   Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   

In response to applicant's argument that: 
“the additional steps of claims 1, 21, and 28 place a meaningful limit on the claimed systems… The utilization of wireless signals, cryptographic records, and/or special purpose wireless beacons, to perform the determination are integral parts of the claims and improves the systems beyond generally linking the use of the judicial exception to a particular technological environment,”
the examiner respectfully disagrees.   The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea and to not have been integrated into a practical application.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H GAW whose telephone number is (571)270-0268. The examiner can normally be reached T, W, Th, F, S: 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK H GAW/Examiner, Art Unit 3698                                                                                                                                                                                                        
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698